DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first overlapping portion (70) being disposed downstream of the second contact portion (32) per Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It appears rather that, when the tray is installed, the reverse is true - part of second contact portion 32 (at least 34A) is downstream of first overlapping portion 70 per Fig. 4
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
Applicant’s specification (lines 15-16 of page 20, lines 16-17 of page 21) discloses a first positioning unit to comprise sliding mechanism 50 and first stoppers 70 and a second positioning unit to comprise the sliding mechanism 50 and protecting plate 56. It is noted that the same sliding mechanism 50 cannot be part of two distinct and separate positioning units.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4, 5 and 6 recites the limitation "the end portion" in lines 23, 2-3, 10, 10 and 10, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 7-19 are rejected by dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US Pub No. 2012/0061908 A1).
	Regarding Claim 20, Ueda et al. discloses 
a tray (207) that stores a recording medium in a closed state in which the tray is placed in an apparatus body (200A), the tray being capable of being pulled out from the apparatus body in a predetermined pulling direction (i.e. outward, see Fig. 2); 
a transport unit (108) disposed in an upper region of a space inside the tray (see Fig. 4A), the transport unit transporting the recording medium in a direction crossing the pulling direction when the tray is in the closed state (see the arrow in Fig. 4A, being orthogonal to the pulling direction); 
a contact unit including a first contact portion (117) and a second contact portion (116), the first contact portion moving to a position downstream of the transport unit in the pulling direction when the tray is pulled out (Fig. 2), the second contact portion being separate from the first contact portion (i.e. have a gap therebetween), the first contact portion and the second contact portion being in contact with an upstream end portion of the recording medium stored in the tray in the pulling direction when the tray is in the closed state (Fig. 3B); 

a second positioning unit (i.e. the spring marked as 301 in Fig. 4B) that positions the second contact portion at a predetermined position at which the second contact portion is spaced from the first contact portion in the pulling direction when the tray is pulled out (i.e. when the tray is pulled out and is empty of sheets, 301 urges 116 further out in the pulling direction than the extent of 117, since 117 is not urged).

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows a first contact portion and second contact portion in combination with a first overlapping portion and urging portion as claimed (Claims 1-19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Eguchi (US Pub No. 2017/0255153) discloses contact portions 30 and 32 but the transport roller is not located in a space of the tray.
Yoshitsugu et al. (US Pub No. 2015/0108713) discloses contact portions 66A but the transport roller is not located in a space of the tray.
Hirahara (US Pub No. 2013/0214483) discloses contact portions 70/71 but the transport roller is not located in a space of the tray. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        March 18, 2022